Citation Nr: 0731896	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-32 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a 
fractured skull and multiple lacerations to face, body, and 
extremities with no nerve or artery involvement.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran had active military service in the United States 
Marine Corps from May 1960 to May 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for residuals of a fractured 
skull and multiple lacerations to face, body, and extremities 
with no nerve or artery involvement.

FINDINGS OF FACT

1.  The veteran was the driver in a motor vehicle accident 
while traveling at a speed of at least 85 miles per hour in a 
30 mile per hour zone.

2.  The veteran's in-service automobile accident was due to 
deliberate and intentional wrongdoing on his behalf; his 
disability is proximately related to the accident.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a fractured skull and multiple lacerations to face, body, 
and extremities with no nerve or artery involvement is barred 
by law.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.1(m), 
(n), 3.301 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The veteran seeks service connection for residuals of a 
fractured skull and multiple lacerations to face, body, and 
extremities with no nerve or artery involvement, due to a 
head injury incurred as a result of an automobile accident in 
service.  The veteran essentially contends that the in-
service accident caused his current disabilities.  The 
veteran states that he was not the driver in the accident, 
and, therefore, the accident was not due to his intentional 
misconduct.  In sum, the veteran asserts that his current 
disabilities are directly related to his service, entitling 
him to disability compensation.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

As such, in order to establish entitlement to service 
connection for a claimed disorder, there must be (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Direct service connection may be granted, however, only when 
a disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301 (a).  See also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.1(m).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
38 C.F.R. § 3.1(n)(1).  Mere technical violations of police 
regulations or ordinances will not per se constitute willful 
misconduct.  Willful misconduct will not be determinative 
unless it is the proximate cause of injury.  38 C.F.R. § 
3.1(n)(3).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  If, in the drinking of a beverage to 
enjoy its intoxicating effects, intoxication results 
proximately and immediately in disability or death, the 
disability or death will be considered the result of the 
person's willful misconduct.  38 C.F.R. § 3.301(c)(2).

At the outset, the Board notes that the criteria set forth in 
Hickson are met.  A VA outpatient report dated March 2005 
states that the veteran has depression secondary to a general 
medical condition, which is listed as a severe head injury.  
Service medical records indicate that the veteran suffered a 
severe head injury while in service.  

Additionally, the veteran's physical disabilities are related 
to the in-service motor vehicle accident.  The service 
personnel records show that in November 1960, the Judge 
Advocate General investigated an October 1960 motor vehicle 
accident that resulted in injury to the veteran, including a 
severe head injury.  According to the report, the veteran was 
driving a 1956 Chevrolet sedan with one male and one female 
passenger while on authorized leave in Texas.  The report 
stated that the veteran drove "in excess of 85 miles per 
hour in a 30 mile per hour speed zone in a matter that was 
grossly negligent and a reckless disregard of the fact that 
substantial injury or death was likely to result to himself 
and his passengers."  When the female passenger in the 
vehicle requested that the veteran reduce his speed, the 
report states that the veteran responded "What's the matter?  
Are you afraid to die?  You've got to die some day."  The 
report further stated that the veteran "intentionally and 
deliberately moved the steering wheel from one side of the 
road to the other until at about 90 miles per hour [the 
veteran] lost control, struck and broke a utility pole and 
was thrown from the vehicle."  The veteran's vehicle, after 
striking the utility pole, traveled approximately 260 
additional feet.  Other records indicate that the veteran was 
cited by the City of Austin for driving at an imprudent speed 
of approximately 85 miles per hour in a 30 mile per hour 
zone.  The report stated that the veteran consumed at least 
three beers over a period of three hours.  

The veteran was hospitalized as a result of his head injuries 
for approximately three to four months.  The veteran was 
initially unconscious for two and a half days after the 
accident.  The female passenger sustained a badly bruised 
nose and forearm, was hospitalized, and released.  There is 
no discussion of the male passenger's injuries in the report.  
There was no finding that weather contributed to the 
accident.  During the accident investigation, the veteran 
claimed that a dip in the road caused him to lose control of 
his vehicle; the Judge Advocate General found that to be a 
secondary factor.

As discussed above, a medical examination relates the 
veteran's current physical disabilities to the above 
incident.  Nevertheless, although the veteran currently has 
the claimed disabilities and the medical evidence discussed 
above relates the disabilities to the in-service motor 
vehicle accident, his claims must be denied.  The veteran's 
disabilities and injuries are due to his in-service willful 
misconduct.  In essence, there is persuasive objective 
evidence that establishes that the veteran engaged in conduct 
that was "deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences."  38 C.F.R. § 3.1(m), (n).  The Board notes 
that this rule is not to be applied for a "technical 
violation."  38 C.F.R. § 3.1(n)(2).  However, the Board 
finds that this is not a technical violation.  The Board 
finds that the veteran, by traveling at a speed of 85 miles 
per hour in a 30 mile per hour zone, did not merely speed and 
cause an accident, but drove in a reckless manner.  This 
finding is further supported by the fact that the veteran was 
swerving the vehicle from side to side for no apparent 
reason.  After reviewing the veteran's statements, the Board 
finds that the veteran clearly knew he was traveling in a 
reckless manner, as indicated by the statement to his female 
passenger.  

The Board notes that the veteran consumed three beers over a 
period of three hours prior to this incident.  The Board also 
notes, however, that there is no evidence that the veteran 
was ever charged with any alcohol-related offenses as a 
result of this incident.  While the Board notes that the 
Judge Advocate General found that alcohol contributed to the 
accident, as there is no evidence that the veteran was 
charged with any alcohol-related crimes as a result of this 
accident, the Board makes its finding of willful misconduct 
based primarily upon the evidence of the veteran's speed and 
manner of driving at the time of the accident, and not based 
solely on his consumption of an alcoholic beverage.  
38 C.F.R. § 3.301(a)(2).

The Board notes the veteran's statement that he was not the 
driver of the vehicle when he was involved in the accident.  
However, the Board specifically finds the veteran's statement 
to not be credible.  The veteran's statements are completely 
contradicted by the other evidence available to the Board 
through the thorough and persuasive November 1960 Judge 
Advocate General's report.  

As such, the Board concludes that the in-service accident was 
the result of the veteran's own deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences, and his current disabilities 
are proximately and immediately related to that conduct.  
BLACK'S LAW DICTIONARY 1103 (5th ed. 1979); see Forshey v. 
West, 12 Vet. App. 71, 73-74 (1998), aff'd sub nom.  Forshey 
v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (Proximate cause 
is "[t]hat which, in a natural and continuous sequence, 
unbroken by any efficient intervening cause, produces injury, 
and without which the result would not have occurred.").  
Compensation payment for disability proximately caused by the 
veteran's own willful misconduct is prohibited by law.  See 
38 C.F.R. § 3.301(c)(2).

In sum, the veteran's residuals of a fractured skull and 
multiple lacerations to the face, body, and extremities that 
is the result of the head injury incurred during service was 
caused by his own willful misconduct by driving at an 
excessive rate of speed.  The benefit of the doubt doctrine 
in not applicable in this case; the claim is denied.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.1(m), (n), 3.301.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The agency of original jurisdiction 
(AOJ) provided a VCAA notice letter to the veteran in March 
2005, prior to the initial adjudication of the claim.  The 
VCAA letter notified the veteran of what information and 
evidence must be submitted by the veteran and what 
information and evidence would be obtained by the VA.  The 
content of the letter clearly complied with all four elements 
set forth by the Court in Pelegrini, supra.

Although the veteran's claim is being denied because of his 
willful misconduct, the Board also notes that the March 2005 
VCAA letter did not directly inform the veteran of the 
requirement regarding this.  However, the veteran was 
subsequently informed of the requirements in both the 
decision and statement of the case.  As the veteran responded 
to these statements by arguing that he was a passenger and 
thus could not have committed willful misconduct, the Board 
finds that the Board finds that he has demonstrated actual 
knowledge of the need to establish that his in-service 
accident was not the result of willful misconduct.  VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrate that any defect in notice was cured by actual 
knowledge on the part of the veteran that certain evidence 
(i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.  See also Overton v. Nicholson, 
20 Vet. App. 427 (2006).  

To whatever extent the recent decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  It appears that the veteran has not 
been sent the notice required by Dingess.  Regardless, as no 
disability rating is being assigned to the issue on appeal, 
any question as to disability rating and effective date is 
moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records, other service records relating to this 
accident, and the veteran's VA records.  

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4).  However, merely filing a claim for benefits and 
showing a current illness does not trigger these duties.  
VA's duty to provide a medical examination is not triggered 
unless the record contains competent evidence that the 
claimed disability began during service or within an 
applicable presumptive period, and evidence of an association 
between the claimed disability and that event, illness or 
injury in service.  38 U.S.C.A. § 5103A;  McLendon v. 
Nicholson, 20 Vet. App. 79, 80 (2006).  However, the Board 
also notes that § 5103A only requires a VA examination when 
the record "does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim."  As the 
record in this case does contain sufficient medical evidence, 
the Board finds that a VA examination is not required.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been received.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).




ORDER

Entitlement to service connection for residuals of a 
fractured skull, and multiple lacerations to face, body, and 
extremities with no nerve or artery involvement is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


